IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00204-CR

                 IN RE CHRISTOPHER KEITH SCHMOTZER


                                  Original Proceeding


                                        ORDER


       We denied Christopher Keith Schmotzer’s petition for writ of mandamus on

October 10, 2013. He has now filed a “Motion for Suspension of the rules pursuant to

T.R.A.P. Rule 2” and a “Motion for Rehearing Pursuant to T.R.A.P. 49.1.” The “Motion

for Suspension of the rules pursuant to T.R.A.P. Rule 2” did not contain a proper proof

of service as required by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.5.

       In a letter dated June 28, 2013, the Clerk of this Court informed Schmotzer that

the trial court judge, who is the respondent, and the State, which is the real party in

interest, are parties to this proceeding and must be served with copies of all documents

presented to the Court. See id.; 52.2. The Clerk also warned Schmotzer in the same

letter that, in the future, the failure to timely serve the trial court judge and the district
attorney with a copy of each document filed with this Court and provide this Court

with proof of service will result in the Court striking the document.

       Schmotzer’s motion for suspension of the rules did not contain proof of service at

all. Accordingly, Schmotzer’s “Motion for Suspension of the rules pursuant to T.R.A.P.

Rule 2” is stricken.

       Schmotzer’s “Motion for Rehearing Pursuant to T.R.A.P. 49.1” is denied.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion stricken
Motion denied
Order issued and filed November 7, 2013




In re Schmotzer                                                                    Page 2